DETAILED ACTION
The present application, filed on 03/03/2022, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s RCE filing on 03/03/2020.
Claims 1-8 are pending and have been considered below.

Priority
The application claims priority to foreign application JP2017-193757, filed on 10/03/2017, and is a 371 of PCT/JP2018/036547, filed on 09/28/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2021, 03/03/2021, 05/12/2021, and 08/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stautner (DE 102013201965) in view of Oshie (JP 2016/048081), as cited by applicant.
Regarding claim 1, Stautner discloses {Figure 1} a thrust sliding bearing {1} made of synthetic resin [0006] comprising: an annular upper case {2} that is attached to a body of a vehicle having a strut type suspension; and an annular lower case {3} that is arranged under the upper case {2} and rotatably slides around an axial center {D} of the upper case {2}, wherein the lower case {3} includes a plurality of upper tongues {portion of 3a integral with 3} for engaging with at least a case-side protrusion {portion of 3a integral with 2} provided on the inner circumferential side of the upper case {2}, and the upper tongues {portion of 3a integral with 3} of the lower case {3} protrude in the direction toward the axial center {D} from an inner circumferential surface of a cylindrical portion {lower surface of 3} provided in the lower case {3} so as not to overlap each other in the axial direction.
However, Stautner does not explicitly disclose a tubular dust cover, which covers a piston rod of the strut type suspension, being assembled to a lower portion of the lower case, and a plurality of lower tongues for engaging with at least a cover-side protrusion provided on the outer circumferential side of the dust cover, and the lower tongues of the lower case protrude in the direction toward the axial center.
Oshie teaches {Figures 1-11} a tubular dust cover {60}, which covers a piston rod {20} of the strut type suspension {1}, being assembled to a lower portion of the lower case {34}, and 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the thrust slide bearing disclosed by Stautner to include a tubular dust cover and a piston rod in the strut type suspension in order to assemble a standard strut type suspension using a simple and well-known insertion method [0016-0017].
Regarding claim 2, Stautner in view of Oshie discloses all the aspects of claim 1. Stautner does not explicitly disclose the upper tongues and the lower tongues of the lower case are both evenly arranged along the inner circumferential surface of the cylindrical portion provided in the lower case.
Oshie teaches {Figures 3-10} the tongues {342} of the lower case {34} are both evenly arranged along the inner circumferential surface of the cylindrical portion {Figure 10} provided in the lower case.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the thrust slide bearing disclosed by Stautner to include upper and lower tongues evenly arranged along the inner surface in order to “easily attach” the dust cover to the bearing device [0073-0074].
Regarding claim 3, Stautner in view of Oshie discloses all the aspects of claim 1. Stautner does not explicitly disclose circumferential widths of the upper tongues provided in the lower case are all the same width, and circumferential widths of the lower tongues provided in the lower case are all the same width.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the thrust slide bearing disclosed by Stautner to include upper and lower tongues arranged with identical circumferential widths in order to “easily attach” the dust cover to the bearing device [0073-0074].
Regarding claim 8, Stautner in view of Oshie discloses all the aspects of claim 1. Stautner further discloses each of the upper case {2}, the lower case {3} has an inner diameter that allows a piston rod to be freely inserted.
However, Stautner does not explicitly disclose that the dust cover {D} has an inner diameter that allows the piston rod {R} to be freely inserted.
Oshie teaches {Figures 1-10} that the dust cover {60} has an inner diameter that allows the piston rod {20} to be freely inserted.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the thrust slide bearing disclosed by Stautner to include a tubular dust cover and a piston rod in the strut type suspension in order to assemble a standard strut type suspension using a simple and well-known insertion method [0016-0017].

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakairi (US 9,556,906) teaches a synthetic resin-made sliding bearing. Morishige (US 9,062,708) teaches a thrust sliding bearing. Nagashima (WO 2016/024472) teaches a thrust sliding bearing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614